Citation Nr: 0606563	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  99-03 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1990.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  That rating decision denied the 
veteran's claim for service connection for bilateral hearing 
loss.

In October 2002, the Board ordered development of the 
veteran's claim, and in September 2003, the case was remanded 
for additional development.  Subsequently, an October 2005 
rating action continued the prior denial.

Review of the record indicates that the veteran has raised 
the issues of entitlement to service connection for tinnitus, 
post-traumatic stress disorder, and a stomach ulcer.  These 
issues are referred to the RO for initial consideration.


FINDING OF FACT

In May 1987, the veteran complained of an injury to the left 
ear, with hearing loss.  Subsequent service medical records 
do not show evidence of a hearing loss disability for VA 
purposes.  There is no evidence of a compensable hearing loss 
disability within one year after discharge from service, and 
the preponderance of the evidence is against a finding that 
the veteran's hearing loss disability is related to active 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In December 2003, the RO sent the appellant a letter which 
informed him of what evidence was necessary in order for VA 
to grant his claim.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  The letter notified the veteran of 
the evidence necessary to substantiate a claim for service 
connection.  

The appellant was also notified in the October 1998 rating 
decision, the January 1999 statement of the case (SOC) and 
the June 1999 and October 2005 supplemental statements of the 
case (SSOCs) of the evidence necessary to substantiate his 
claim, and of the applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, it was not possible 
to provide notice prior to the October 1998 rating decision 
on appeal.  However, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
SSOC was issued after complying notice was provided.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal as to 
the issues of service connection for cardiovascular and 
gastrointestinal disorders.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in again remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA and private medical 
treatment records since service.  He has not identified any 
additional records that may still be outstanding.  The Board 
notes that the appellant presented testimony regarding his 
claims at a November 1999 hearing before the undersigned, at 
which he identified medical records that he felt would 
provide evidence helpful to his claim.  Pursuant to the 
Board's remand, the RO has requested the identified records, 
and those obtained are associated with the claims file; 
records that were not available have been noted in the claims 
folder.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board has reviewed all evidence in the veteran's claims  
folder and will summarize the relevant evidence where  
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346  
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A.  § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran complained of a left ear injury with hearing loss 
during service in May 1987.  At that time, he also reported 
hearing a strong passage of air on the left side.  
Examination showed the left ear tender to touch.

Four audiograms are shown in the veteran's service medical 
records.  In June 1986, pure tone thresholds, in decibels, 
were as follows for the right ear: 500 hertz, 10; 1000 hertz, 
5; 2000 hertz, 5; 3000 hertz, 5; 4000 hertz, 5.  Left ear 
readings were: 500 hertz, 10; 1000 hertz, 10, 2000 hertz, 15; 
3000 hertz, 5; 4000 hertz, 0.  

In June 1988, pure tone thresholds, in decibels, were as 
follows for the right ear: 500 hertz, 20; 1000 hertz, 10; 
2000 hertz, 10; 3000 hertz, 10; 4000 hertz, 10.  Left ear 
readings were: 500 hertz, 10; 1000 hertz, 15, 2000 hertz, 15; 
3000 hertz, 10; 4000 hertz, 30.  

In August 1989, pure tone thresholds, in decibels, were as 
follows for the right ear: 500 hertz, 25; 1000 hertz, 15; 
2000 hertz, 15; 3000 hertz, 15; 4000 hertz, 10.  Left ear 
readings were: 500 hertz, 25; 1000 hertz, 15, 2000 hertz, 25; 
3000 hertz, 15; 4000 hertz, 25.  

On the service separation examination in January 1990, pure 
tone thresholds, in decibels, were as follows for the right 
ear: 1000 hertz, 15; 2000 hertz, 15; 3000 hertz, 5; 4000 
hertz, 10.  Left ear readings were: 1000 hertz, 15, 2000 
hertz, 20; 3000 hertz, 15; 4000 hertz, 30.

The veteran denied hearing loss on his report of medical 
history at separation from service, and the separation 
examination noted normal ears examination.

On September 1997 audiometric testing, pure tone thresholds, 
in decibels, were as follows for the right ear: 500 hertz, 
10; 1000 hertz, 15; 2000 hertz, 45; 3000 hertz, 65; 4000 
hertz, 65.  Left ear readings were: 500 hertz, 15; 1000 
hertz, 15, 2000 hertz, 40; 3000 hertz, 45; 4000 hertz, 50.  
The examiner noted mild loss for speech sounds in both ears, 
and moderate loss for high-pitched sounds in both ears. 

Audiologic testing in August 1998 was deemed invalid due to 
inconsistent voluntary responses from the veteran.  

The veteran underwent private audiologic testing in September 
2003.  An accompanying opinion from R.H., M.D., noted that 
the veteran had reported exposure to extremely loud artillery 
fire on a daily basis during service.  Dr. H. stated that the 
veteran had bilateral severe sensorineural hearing loss, and 
that with no past surgical or medical history to explain his 
hearing loss, it most likely represented nerve damage due to 
noise exposure while in the military.

On authorized VA audiological evaluation in December 2003, 
the veteran's voluntary responses to pure tone and speech 
stimuli were inconsistent and invalid.  The examiner was 
unable to condition the veteran to respond appropriately to 
threshold stimuli.  The report included an opinion from the 
examining audiologist as well as the lead audiologist of the 
Atlanta VAMC, which was accomplished after review of the 
claims folder, including the service medical records.  The 
report stated that the veteran had reported at various times 
exposure to noise in service from grenades and from machine 
gun training.  The audiologists described the September 2003 
evaluation as invalid as it showed normal acoustic reflexes 
which were inconsistent with severe/profound voluntary pure-
tone thresholds.  They also discounted the opinion of Dr. H. 
because it failed to note that genetically based hearing 
losses can and do arise in individuals with no significant 
past medical history.  The audiologists stated that review of 
the record as a whole led to the conclusion that the veteran 
likely has a mild-to-moderate sensorineural hearing loss in 
both ears; that his mental status was a contributing factor 
in his continuing inability to obtain valid behavioral test 
data; that although the veteran had reported potential 
military incidents that may have contributed to his hearing 
loss, there was no corroborating evidence in his file 
supporting onset of hearing loss in the military.

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure from training with grenades and machine guns.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection  
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Evidence from the September 1997 private audiologist reflects 
that the veteran currently has bilateral hearing loss for VA 
purposes, thereby satisfying the first element of his service 
connection claim.  

Service medical records show complaints of left ear hearing 
loss in May 1987, however audiometric testing during service 
in 1986, 1988, 1989, and 1990 did not demonstrate the 
presence of hearing loss by VA standards, and the service 
medical records are negative for a diagnosis of hearing loss 
in either ear.  

There is no evidence of sensorineural hearing loss within one 
year of the veteran's discharge from service.  The first 
post- service evidence of bilateral hearing loss for VA 
purposes is dated in 1997, more than seven years following 
the veteran's discharge from service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to active service.  The Board is inclined to give 
greater weight to the December 2003 VA opinion than to the 
opinion of Dr. H.  First, the VA examiners had the 
opportunity to review the entire claims folder and they 
referred to specific evidence in the record to support their 
opinion.  They also directly took on Dr. H.'s conclusion 
regarding the likely etiology of the veteran's hearing loss, 
pointing out that he did not acknowledge other possible 
causes.  Finally, the Board notes that Dr. H.'s opinion was 
based in part on the veteran's reported history of exposure 
to "extremely loud noise in artillery on a daily basis."  
This is not consistent with the veteran's statements 
elsewhere in the record that refer only to isolated incidents 
of machine gun fire or grenade explosions in training.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).

Although there is a current diagnosis of hearing loss, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Accordingly, the claim 
must be denied.  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


